DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendments and remarks filed 01 February 2022 have been received and entered in full. Claims 54, 57-60 and 62-80 are pending and under examination. 

Withdrawn Rejections
Any outstanding rejection of claims 55, 56 and 61 is hereby withdrawn as moot in response to their cancellation.
The outstanding rejections of claims 54, 57-60 and 62-73 under 35 U.S.C. 103 are withdrawn in response to the amendment of claim 54 to recite that the gram-negative bacteria molecules are co-localized with amyloid plaques in a subject. 
New issues are set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 54, 60, 65, 66, 71 and 75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miklossy (Historic evidence to support a causal relationship between spirochetal infections and Alzheimer's disease. Front Aging Neurosci. 2015 Apr 16;7:46). 
Miklossy teaches a method of determining whether gram-negative bacteria molecules are co-localized with amyloid plaques in a subject exhibiting one or more symptoms associated with cognitive impairment associated with amyloid deposits in the brain, e.g., human from syphilitic dementia patients. The method comprises determining in a CNS sample from the subject the presence of gram negative bacteria; and positively identifying the presence of gram negative bacteria in the sample as indicative of gram-negative bacteria molecules co-localized with amyloid plaques in the subject, thus meeting the limitations of claims 54, 60 and 65. See p.6, col.2, first full paragraph and p.7, FIGURE 5. Note that every human subject is at risk of developing Alzheimer’s disease (AD); thus, claim 66 is anticipated. These subjects were not diagnosed as having or at risk of Parkinson’s disease or schizophrenia. Therefore, claim 71 is anticipated. The CNS sample is brain tissue, thus meeting the limitations of claim 75. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 54, 57, 59-60, 64-66, 68-73, 75, 79 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Miklossy, Kountouras et al. (J. Neurol. 2009; IDS, 12/05/2019; hereinafter as “Kountouras A”) and further in view of Zhan et al. (J. Alzheimer’s Dis 2015; IDS, 12/05/2019; hereinafter as “Zhan A”). 
The reasons why claims 54, 60, 65, 66, 71 and 75 are anticipated by Miklossy are set forth above in the rejection under 35 U.S.C. 102(a)(1). Miklossy additionally teaches measuring amyloid-beta (Aβ1-40/42) in amyloid deposits around blood vessels in brain tissue, as in claim 80. See p.6, col.2, first full paragraph and p.7, FIGURE 5. Miklossy fails to teach measuring gram negative bacteria other than spirochetes.  
Kountouras A teaches a method of determining whether gram-negative bacteria molecules are associated with amyloid plaques in a subject exhibiting one or more symptoms associated with cognitive impairment associated with amyloid deposits in the brain (i.e. human AD patients and aged matched controls), comprising determining in sample from the subject the presence of gram negative bacteria; and positively identifying the presence of gram negative bacteria in the sample as indicative of gram-negative bacteria molecules associated with amyloid plaques in the subject. See abstract. Kountouras A measures gram-negative bacteria molecules and positively identifying that they are associated with the presence of AD. Kountouras A teaches that other gram negative bacteria are also associated with amyloid plaques in AD subjects, as in claims 54, 64 and 65. See paragraph spanning pp.758-759. The aged matched controls are at risk for developing AD as everyone is at risk for developing AD, as in claim 66. Kountouras A teaches that the AD subjects had no other forms of dementia or neurological disease (see paragraph spanning pp.759-760), as in claims 71-73.  Kountouras fails to teach that the bacteria are co-localized with amyloid plaques.
Zhan A teaches that administration of gram negative bacteria-derived lipopolysaccharide E. coli followed by ischemia-hypoxia is associated with plaque-like aggregates of amyloid-beta (Aβ) in Sprague Dawley rat brains. See abstract and p.508, col.2. Zhan A teaches measuring LPS in CNS brain tissue samples, as in claims 54, 57, 59-60, 70-73 and 79. See p.509, under “Western blot analyses”. Zhan A also uses rat subjects with FAD mutations, as in claims 68 and 69. See p.508, col.2, para.1. Zhan A does not teach that subjects wherein LPS was measured had one or more symptoms associated with cognitive impairment. 
It would have been prima facie obvious to the person of ordinary skill in the art to make and use the claimed invention from the disclosures of Miklossy, Kountouras A and Zhan A. The artisan would have been motivated to make and use the invention as claimed because all three references teach or suggest that gram negative bacteria are associated with amyloid plaques. The artisan would have been motivated to investigate whether other gram-negative bacteria are co-localized with amyloid plaques because Miklossy teaches that spirochete are co-localized with the plaques. The artisan would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Claims 54, 57-60, 64-66, 68-73, 75, 79 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Miklossy, Kountouras A and Zhan A, and further in view of Quiňones (2012; IDS, 12/05/2019).
Miklossy, Kountouras A and Zhan A teach as set forth above but fail to teach that the gram negative bacteria are identified with a PCR product of claim 58.
However, Quiňones teaches identifying E. coli in biological samples with the PCR product of claim 58. See Table 2. Quiňones fails to teach an association between gram negative bacteria and amyloid plaques. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Miklossy, Kountouras A, Zhan A and Quiňones. The artisan would have been motivated to make and use the invention as claimed because Quiňones teaches that measuring E. coli as disclosed therein used low-cost reagents and instrumentation and proved to be a simple and quantitative method that allowed for rapid and high-throughput measurements (see p.9, final paragraph). The artisan would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Claims 54, 57, 59-60, 64-66, 68-73, 75, 76, 79 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Miklossy, Kountouras A and Zhan A, and further in view of Zhan et al. (Curr. Alzheimer Res. 2014; IDS, 12/05/2019; hereinafter as “Zhan B”).
Miklossy, Kountouras A and Zhan A teach as set forth above but fail to teach measuring in superior temporal gyrus gray matter and/or frontal lobe white matter samples.
Zhan B teaches measuring myelin basic protein in frontal lobe white matter biological samples, as in claim 76. See abstract and p.2, para.2. Zhan B fails to teach an association between gram negative bacteria and amyloid plaques. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Miklossy, Kountouras A, Zhan A and Zhan B. The artisan would have been motivated to make and use the invention because Zhan B teaches that frontal lobe white matter is commonly involved in AD patient pathology. See p.2, para.2. The artisan would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Claims 54, 57, 59-60, 62, 64-66, 68-75, 79 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Miklossy, Kountouras A and Zhan A, and further in view of Kountouras B (Int. J. Neurosci. 2009; IDS, 12/05/2019).
Miklossy, Kountouras A and Zhan A teach as set forth above but fail to teach that the gram negative bacteria are identified in a cerebrospinal fluid (CSF) sample and in blood samples, as in claims 62 and 74.
Kountouras B teaches identifying gram negative bacteria in CSF and blood samples. See Table 2. Kountouras B fails to teach an association between gram negative bacteria and amyloid plaques. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Miklossy, Kountouras A, Zhan A and Kountouras B. The artisan have been motivated to make and use the invention as claimed because Kountouras B teaches that gram negative bacteria are present in CSF and blood samples from AD patients and that such was correlated with the severity of disease. See abstract. The artisan would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Claims 54, 57, 59-60, 62-66, 68-73, 75, 79 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Miklossy, Kountouras A and Zhan A, and further in view of Stein et al. (Alzheimers Dement. 2012; PTO-892, 12/09/2021).
Miklossy, Kountouras A and Zhan A teach as set forth above but fail to teach that the gram negative bacteria are identified in MCI patients.
Stein teaches measuring gram negative bacteria in AD and MCI patients in blood samples, as in claims 62 and 63. See abstract. Stein fails to teach an association between gram negative bacteria and amyloid plaques. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Miklossy, Kountouras A, Zhan A and Stein. The artisan would have been motivated to make and use the invention as claimed because Stein teaches that gram negative bacteria are associated with MCI. See p.8, final para. The artisan would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Claims 54, 57, 59-60, 64-73, 75, 79 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Miklossy, Kountouras A, and Zhan A, and further in view of Schofield et al. (Current Neurology and Neuroscience Reports 2014; PTO-892, 12/09/2021).
Kountouras A and Zhan A teach as set forth above but fail to teach that the subject is identified with an olfactory challenge test.
Schofield teaches that olfactory challenge tests are aids to the early detection of AD (see abstract), as in claim 67. Schofield fails to teach an association between gram negative bacteria and amyloid plaques. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Miklossy, Kountouras A, Zhan A and Schofield. The artisan would have been motivated to make and use the invention because Schofield teaches that the brain changes associated with AD develop slowly over many years before the onset of dementia and that detection during this clinically silent phase will be hugely important when disease-modifying treatments that halt or slow its progression become available. See abstract. The artisan would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Conclusion
Claims 54, 57-60, 62-76 and 79-80 are rejected.
Claims 77 and 78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
06 May 2022